I agree that the matter should be remanded to the trial court for an accounting of rent, taxes, insurance and improvements. I write separately, however, because I believe the confusing language the majority uses in analyzing the first and second assignments of error apparently gives appellants a right to a jury trial with respect to these issues.
Appellants' first assignment of error states that: "The trial court errored [sic] to the prejudice of appellants by denying them a jury trial." The majority then combines this assignment with the second assignment that challenges the summary judgment. The majority observes that appellants claim "they were entitled to a jury trial on these issues [rent, insurance, taxes and improvements]." The court then states that "this" assignment is well taken although it is unclear whether the majority is referring to the first, second or combined assignment of error. The court later correctly observes that partition is an equitable action with no right to a jury trial, but compounds the problem by holding that *Page 170 
appellants' first and second assignments of error are sustained in part and overruled in part.
I cannot understand how the first assignment can be sustained in part and overruled in part. If, as the majority asserts, there is no right to a jury trial, the first assignment should be overruled. I believe such is the correct disposition and should be emphasized to avoid any confusion. On this basis, I would concur with the decision to remand the matter.